Supplement dated May 19, 2010 to the Statement of Additional Information for Principal Funds. Inc. dated March 1, 2010 (as supplemented on March 17, 2010 and May 3, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. PORTFOLIO MANAGER DISCLOSURE Sub-Advisor: Edge Asset Management, Inc. In the  Other Accounts Managed  table, delete the references to John R. Friedl, Scott J. Peterson, and Joseph T. Suty and add the following information (information as of March 31, 2010): Other Accounts Managed Total Assets Number of the of Accounts Accounts that base that base Total Total Assets the Advisory the Advisory Number of in the Fee on Fee on Accounts Accounts Performance Performance John R. Friedl: Short-Term Income, Income, and Government & High Quality Bond Funds Registered investment companies 3 $538 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts managed 1 $585 million 0 $0 Scott J. Peterson: Short-Term Income, Income, and Government & High Quality Bond Funds Registered investment companies 3 $538 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts managed 1 $585 million 0 $0 Ryan P. McCann: Short-Term Income, Income, and Government & High Quality Bond Funds Registered investment companies 3 $538 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts managed 1 $585 million 0 $0 Brian L. Placzek: Short-Term Income, Income, and Government & High Quality Bond Funds Registered investment companies 3 $538 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts managed 1 $585 million 0 $0 Dan R. Coleman: Equity Income and Capital Appreciation Funds Registered investment companies 2 $579 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Delete the information under the  Compensation  heading and substitute the following: Edge Asset Management offers a competitive salary and incentive compensation plan that is evaluated periodically relative to other top-tier asset management firms. Percentages of base salary versus performance bonus vary by position but are based on national market data and are consistent with industry standards. Total cash compensation is targeted to be consistent with the national averages. The incentive compensation is well aligned with client goals and objectives with the primary driver for incentive compensation for our investment professionals being investment performance relative to appropriate client benchmarks and peer groups. Firm financial metrics, which may include revenue and sales growth metrics, are another component of incentive compensation. The incentive-based portion of the Portfolio Managers' compensation is determined by an evaluation of the firms financial metrics and a combination of their professional and investment performance. Professional performance is assessed by reference to a Portfolio Manager's satisfaction of goals such as those related to team contribution and quality of research, and is inherently subjective. Investment performance is based on a comparison of the Portfolio Manager's investment performance with the performance of peer groups. Each Portfolio Manager's performance is based on the percentile rankings of the Funds for which the manager is primarily responsible. Incentive compensation can be targeted up to 125% of a portfolio manager's total compensation but could be higher or lower depending on measurement factors. In addition, Portfolio Managers may receive additional compensation in the form of long-term incentive awards, depending on the position, either non-qualified stock option grants of Principal Financial Group common stock or a combination of performance shares and options to eligible participants who obtain high performance levels in the preceding year. The grant is based on the preceding year's professional and investment performance. Participation each year will depend on individual performance levels. Actual number of options granted will be based on level of performance. All Portfolio Managers are eligible to participate in the firm's standard employee health and welfare programs, including the firms 401k plan. In the  Ownership of Securities  table, delete the references to John R. Friedl, Scott J. Peterson, and Joseph T. Suty and add the following information (information as of May 18, 2010): Dollar Range of Funds Managed by Portfolio Manager Securities Owned by Portfolio Manager (list each fund on its own line) the Portfolio Manager Scott J. Peterson Income Fund None John R. Friedl Government & High Quality Bond Fund None John R. Friedl Short-Term Income Fund None Ryan P. McCann Government & High Quality Bond Fund None Ryan P. McCann Income Fund None Ryan P. McCann Short-Term Income Fund None Brian L. Placzek Government & High Quality Bond Fund None Brian L. Placzek Income Fund None Brian L. Placzek Short-Term Income Fund None Dan R. Coleman Capital Appreciation Fund $50,001 - $ 100,000 Dan R. Coleman Equity Income Fund $50,001 - $ 100,000 Page 2
